DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Claims 1-26 are pending and under consideration. 
Specification
The abstract of the disclosure is objected to because the phrase “Compounds for treating neurodegenerative disorders” is redundant and is not a complete sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-4 are objected to because of the following informalities: the script of the variables should match the formulas. For example, R2 should be R2 throughout the claims as noted on the formula. The same applies to all the R variables. Appropriate correction is required.
Claims 1 and 4 are objected to because of the following informalities: the phrase “an heteroatom” should be replaced with “a heteroatom” in said claims. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: there is a closed parenthesis at the end of the definition of R4, which should be removed. Appropriate correction is required.
Claims 1 and 2 are objected to because of the following informalities: the term “aminoacid” should be replaced with “amino acid.” Appropriate correction is required.
Claims 1 and 2 are objected to because of the following informalities: the term “tryptophane” should be replaced with “tryptophan.” Appropriate correction is required.
Claim 4 is objected to because of the following informalities: a period is missing at the end of the claim. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the term “made” should be removed from the claim. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: the term “tetrahydrofurane” should be replaced with “tetrahydrofuran.” Appropriate correction is required.
Claims 11 and 20 are objected to because of the following informalities: the abbreviation “HTLV” should be spelled-out and the abbreviation placed in parenthesis afterwards. Appropriate correction is required.
Claims 11 and 20 are objected to because of the following informalities: the abbreviation “PNS” should be spelled-out and the abbreviation placed in parenthesis afterwards. Appropriate correction is required.
Claims 16, 19, 21 and 23 are objected to because of the following informalities: the phrase “administering to a subject” should be replaced with “administering to a subject in need thereof” in said claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1, 2 and 4-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2 and 4-26 are vague and indefinite because of the term “heteroatom” in the definitions of R1 and R2. A heteroatom at this location can only be monovalent. However, there are heteroatoms which require more than one bond to be neutral, e.g. N. Therefore, said claims are vague and indefinite.  
With regards to claim 1, the groups C6H5, C10H7, C6H4X and C10H6X in the definition of R4 is vague. Said groups are valent deficient but do not have a negative charge. Most other groups in the claims have a satisfied valency and therefore, it is not known if Applicant is claiming a valent deficient group, which would have a negative charge. Is the open position where the group is bonded to the rest of the molecule or should each group have a negative charge? Thus, claims 1 and 4-26 are vague. 
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-15 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Said claims do not further limit the claims from which they depend because the intended use is not further limiting.  Applicant may cancel the claim(s), 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabled for a method of increasing the number of myelin associated glycoprotein (MAG) positive cells and increasing the precursor cell of oligodendrocytes (OPC) and oligodendrocytes (OL), does not reasonably provide enablement for the treatment or prevention of an amyloid-related disease, a demyelinating disease, neuromuscular disease, and α-synucleinopathy, generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Moreover, the claims embrace prevention by stating “preventing” and the phrase “limiting development,” see page 11, which states “in a subject at risk of developing” a disease.
full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5)  The level of predictability in the art; (6) The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(A) Breadth of claims.
(a) Scope of the compounds. 
	(b) Scope of the diseases covered.  The scope is drawn to a method of treatment or prevention of an amyloid-related disease, a demyelinating disease, neuromuscular disease, and α-synucleinopathy, generally.
α-Synucleinopathies are neurodegenerative diseases characterized by the abnormal accumulation of α-synuclein aggregates in neurons, nerve fibres or glial cells. While small amounts of these α-synuclein pathologies can occur in some neurologically normal individuals who do not have associated neurodegeneration, the absence of neurodegeneration in such individuals precludes them from having a degenerative α-synucleinopathy, and it has yet to be established whether such individuals have a form of preclinical disease. There are three main types of α-synucleinopathy, Parkinson's disease (PD), dementia with Lewy bodies (DLB), and multiple system atrophy (MSA), with other rare disorders also having α-synuclein pathologies, such as various neuroaxonal dystrophies. Additionally, autopsy studies have shown that around 6% of sporadic Alzheimer's Disease exhibit α-synuclein positive Lewy pathology, and are sub-classed as Alzheimer's Disease with Amygdalar Restricted Lewy Bodies (AD/ALB).
A demyelinating disease is any disease of the nervous system in which the myelin sheath of neurons is damaged. This damage impairs the conduction of signals in the affected nerves. In turn, the reduction in conduction ability causes 
Demyelinating diseases can be divided in those affecting the central nervous system (CNS) and those affecting the peripheral nervous system (PNS). They can also be classified by the presence or absence of inflammation. Finally, a division may be made based on the underlying cause of demyelination: the disease process can be demyelinating myelinoclastic, wherein myelin is destroyed; or dysmyelinating leukodystrophic, wherein myelin is abnormal and degenerative.
CNS: The demyelinating disorders of the central nervous system include: Myelinoclastic or demyelinating disorders, e.g. Typical forms of multiple sclerosis, Neuromyelitis optica, or Devic's disease, Idiopathic inflammatory demyelinating diseases; and Leukodystrophic or dysmyelinating disorders, e.g. CNS neuropathies such as those produced by vitamin B12 deficiency, Central pontine myelinolysis, Myelopathies such as tabes dorsalis (syphilitic myelopathy), Leukoencephalopathies such as progressive multifocal leukoencephalopathy and Leukodystrophies. The myelinoclastic disorders are typically associated with symptoms such as optic neuritis and transverse myelitis, because the demyelinating inflammation can affect the optic nerve or spinal cord. Many are idiopathic. Both myelinoclastic and leukodystrophic modes of disease may result in lesional demyelinations of the central nervous system.
PNS: The demyelinating diseases of the peripheral nervous system include: Guillain–Barré syndrome and its chronic counterpart, chronic inflammatory demyelinating polyneuropathy; Anti-MAG peripheral neuropathy; Charcot–Marie–Tooth disease and its counterpart Hereditary neuropathy with liability to pressure palsy; Copper deficiency-
A neuromuscular disease is any disease affecting the peripheral nervous system (PNS), the neuromuscular junction, or skeletal muscle, all of which are components of the motor unit. Damage to any of these structures can cause muscle atrophy and weakness. Issues with sensation can also occur. 
Those affecting the muscle include Muscular dystrophies, such as Dystrophinopathies (e.g. Duchenne muscular dystrophy, Becker muscular dystrophy and DMD-associated dilated cardiomyopathy); and Limb girdle muscular dystrophies (e.g. LGMD D1 DNAJB6-related, LGMD D2 TNP03-related, LGMD D3 HNRNPDL-related, LGMD D4 calpain3-related, LGMD D5 collagen 6-related, LGMD R1 calpain3-related (Calpainopathy), LGMD R2 dysferlin-related, LGMD R3 α-sarcoglycan-related, LGMD R4 β-sarcoglycan-related, LGMD R5 γ-sarcoglycan-related, LGMD R6 δ-sarcoglycan-related, LGMD R7 telethonin-related, LGMD R8 TRIM 32-related, LGMD R9 FKRP-related, LGMD R10 titin-related, LGMD R11 POMT1-related, LGMD R12 anoctamin5-related, LGMD R13 Fukutin-related, LGMD R14 POMT2-related, LGMD R15 POMGnT1-related, LGMD R16 α-dystroglycan-related, LGMD R17 plectin-related, LGMD R18 TRAPPC11-related, LGMD R19 GMPPB-related, LGMD R20 ISPD-related, LGMD R21 POGLUT1-related, LGMD R22 collagen 6-related, LGMD R23 laminin α2-related, and LGMD R24 POMGNT2-related), and Congenital muscular dystrophies (e.g. LAMA2-related (merosin deficient) congenital muscular dystrophy (Emery–Dreifuss muscular dystrophy), Collagen VI-related muscular dystrophy (Bethlem myopathy, Ullrich congenital muscular dystrophy), α-Dystroglycanopathies (Walker–
Distal muscular dystrophy, also called distal myopathy, is essentially any muscle disease that preferentially affects the hands and/or feet, a much less common pattern than proximal muscle weakness. Examples include Late adult-onset type 1, Late adult-onset type 2a, Late adult-onset type 2b, Early adult-onset type 1, Early adult-onset type 2, and Early adult-onset type 3.
Myofibrillar myopathies are diseases that cause similar findings of affected muscle when viewed under a microscope and include Desminopathy, Myotilinopathy, Zaspopathy, Filaminopathy and Bag3opathy. 
Other muscular dystrophies include Myotonic dystrophy, Facioscapulohumeral muscular dystrophy, Emery–Dreifuss muscular dystrophy (EDMD) and Congenital myopathies (e.g. Nemaline myopathy, Central core myopathy, Centronuclear myopathy, Congenital fiber type disproportion, Multi/minicore myopathy and Cylindrical spirals myopathy).
Mutations causing defects in metabolism can cause muscle damage due to inadequate energy for muscles or accumulation of waste products. Mitochondrial myopathies are diseases caused by mutations related to mitochondria, and thus are generally inherited from the mother with variable expressivity due to heteroplasmy, which include Kearns–Sayre syndrome, Mitochondrial encephalomyopathy, lactic acidosis, and stroke-like episodes (MELAS), Myoclonic epilepsy with ragged red fibers (MERRF), Cytochrome c oxidase (COX) deficiency, Mitochondrial complex I 
Glycogen storage diseases (GSD) are a group of diseases caused by mutations related to glycogen metabolism and include GSD type II (Pompe disease), GSD type V (McArdle disease), GSD type VII (Tarui disease), GSD type XI (Lactate dehydrogenase deficiency), GSD type X (Phosphoglycerate mutase deficiency) and Phosphoglycerate kinase deficiency.
Fat oxidation defect disorders are Carnitine palmitoyltransferase I deficiency, Carnitine palmitoyltransferase II deficiency, Medium-chain acyl-coenzyme A dehydrogenase deficiency, Long-chain 3-hydroxyacyl-coenzyme A dehydrogenase deficiency and Very long-chain acyl-coenzyme A dehydrogenase deficiency. 
Other metabolic myopathies include Myoadenylate deaminase (MADA) deficiency, Inflammatory myopathies, Inclusion body myositis, Dermatomyositi, Polymyositis and Statin-associated autoimmune myopathy. 
Other diseases of muscle include Rippling muscle disease and Drug-induced myopathy. 
Those diseases or disorders affecting the nerve include Troyer syndrome, Cramp fasciculation syndrome, Hereditary spastic paraplegia, Spinocerebellar ataxia, and Spinal and bulbar muscular atrophy. 
A neuronopathy affects the cell body of a nerve cell in the peripheral nervous system and include Amyotrophic lateral sclerosis, Spinal muscular atrophy, Spinal muscular atrophy with respiratory distress type 1, Atypical motor neuron diseases and Dorsal root ganglion disorders. 

There are many other neuropathies which have not been included. 
Conditions affecting neuromuscular junction include Myasthenia gravis, Congenital myasthenic syndrome, Lambert–Eaton myasthenic syndrome and Isaac's syndrome.
Other conditions include multiple sclerosis and Stiff-person syndrome. 
Amyloidosis is a group of diseases in which abnormal proteins, known as amyloid fibrils, build up in tissue.  In wild-type ATTR amyloidosis, non-cardiac symptoms include: bilateral carpal tunnel syndrome, lumbar spinal stenosis, bicep tendon rupture, small fiber neuropathy, and autonomic dysfunction. 
There are about 36 different types of amyloidosis, each due to a specific protein misfolding. Within these 36 proteins, 19 are grouped into localized forms, 14 are grouped as systemic forms, and 3 proteins can identify as either. These proteins can become irregular due to genetic effects, as well as through acquired environmental factors. The four most common types of systemic amyloidosis are light chain (AL), inflammation (AA), dialysis-related (Aβ2M), and hereditary and old age (ATTR and familial amyloid polyneuropathy). 
Such amyloids have been associated with (but not necessarily as the cause of) more than 50 human diseases, known as amyloidosis, and may play a role in some neurodegenerative diseases. Some of these diseases are mainly sporadic and only a few cases are familial. Others are only familial. Some are iatrogenic as they 
Protein
Diseases
Official abbreviation
β amyloid peptide (Aβ) from Amyloid precursor protein
Alzheimer's disease, Hereditary cerebral haemorrhage with amyloidosis
Aβ
α-synuclein
Parkinson's disease, Parkinson's disease dementia, Dementia with Lewy bodies, Multiple system atrophy
AαSyn
PrPSc
Transmissible spongiform encephalopathy (e.g. Fatal familial insomnia, Gerstmann-Sträussler-Scheinker disease, Creutzfeldt-Jacob disease, New variant Creutzfeldt-Jacob disease)
APrP
Microtubule-associated protein tau
Various forms of tauopathies (e.g. Pick's disease, Progressive supranuclear palsy, Corticobasal degeneration, Frontotemporal dementia with parkinsonism linked to chromosome 17, Argyrophilic grain disease)
ATau
Huntingtin exon 1
Huntington's disease
none
ABri peptide
Familial British dementia
ABri
ADan peptide
Familial Danish dementia
ADan
Fragments of immunoglobulin light chains
Light chain amyloidosis
AL
Fragments of immunoglobulin heavy chains
Heavy chain amyloidosis
AH
full length of N-terminal fragments of Serum amyloid A protein
AA amyloidosis
AA
Transthyretin
Senile systemic amyloidosis, Familial amyloid polyneuropathy, Familial amyloid cardiomyopathy, Leptomeningeal amyloidosis
ATTR
Beta-2 microglobulin
Dialysis related amyloidosis, Hereditary visceral amyloidosis (familial)
Aβ2M
N-terminal fragments of Apolipoprotein AI
ApoAI amyloidosis
AApoAI
C-terminally extended Apolipoprotein AII
ApoAII amyloidosis
AApoAII
Apolipoprotein AIV
ApoAIV amyloidosis
AApoAIV
Apolipoprotein C-II
ApoCII amyloidosis
AApoCII
Apolipoprotein C-III
ApoCIII amyloidosis
AApoCIII
fragments of Gelsolin
familial amyloidosis, Finnish type
AGel
Lysozyme
Hereditary non-neuropathic systemic amyloidosis
ALys
fragments of Fibrinogen alpha chain
Fibrinogen amyloidosis
AFib
N-terminally truncated Cystatin C
Hereditary cerebral hemorrhage with amyloidosis, Icelandic type
ACys
IAPP (Amylin) 
Diabetes mellitus type 2, Insulinoma
AIA PP
Calcitonin
Medullary carcinoma of the thyroid
ACal
Atrial natriuretic factor
Cardiac arrhythmias, Isolated atrial amyloidosis
AANF
Prolactin
Pituitary Prolactinoma
APro
Insulin
Injection-localized amyloidosis
AIns
Lactadherin / Medin
Aortic medial amyloidosis
AMed
Lactotransferrin / Lactoferrin
Gelatinous drop-like corneal dystrophy
ALac
Odontogenic ameloblast-associated protein
Calcifying epithelial odontogenic tumors
AOAAP
Pulmonary surfactant-associated protein C (SP-C)
Pulmonary alveolar proteinosis
ASPC
Leukocyte cell-derived chemotaxin-2 (LECT-2)
Renal LECT2 amyloidosis
ALECT2
Galectin-7
Lichen amyloidosis, Macular amyloidosis
AGal7
Corneodesmosin
Hypotrichosis simplex of the scalp
ACor
C-terminal fragments of TGFBI/Keratoepithelin
Lattice corneal dystrophy type I, Lattice corneal dystrophy type 3A, Lattice corneal dystrophy Avellino type
AKer
Semenogelin-1 (SGI)
Seminal vesicle amyloidosis
ASem1
Proteins S100A8/A9
Prostate cancer
none
Enfuvirtide
Injection-localized amyloidosis
AEnf


(B)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(C) Direction or Guidance:  That provided is very limited. The dosage range information is found on page 23, 30 to 100 mg per milliliter.  Moreover, this is generic, the same for the many disorders covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for the plethora of the diseases or disorders embraced by the scope.
(D) State of the Prior Art: These compounds are 1-oxo-3-thio-substituted-5,6-epoxide-22-(5,6-dihydro-pyran-2-one)-substituted steroids. So far as the examiner is aware, no 1-oxo-5,6-epoxide-22-(5,6-dihydro-pyran-2-one)-substituted steroids of any kind have been used for the treatment of the plethora of diseases, disorders or conditions embraced by the scope.
(E)  Working Examples: There is some in vitro assays drawn to 1) Cytotoxicity tests on the product CR777B; 2) in vitro MS model (A reproducible in vitro myelination model based on primary cocultures of central neurons and oligodendrocytes); 3) Neuroprotective effect following exposure to MPP+; 4) Effect in rat primary cortical in vivo tests drawn to the treatment of any of the diseases, disorders or conditions embraced by the scope. 
 
(F) Skill of those in the art: The skill level is quite low in the art of neuromuscular disorders. There are huge differences in origins of these disorders, even with what little is known. Chronic wasting disease (CWD), Creutzfeldt-Jakob Disease (CJD), Bovine spongiform encephalopathy (BSE) and other transmissible spongiform encephalopathies are caused by an infectious agent (a prion, a type of misfolded protein).  Some other disorders arise from viruses, known and unknown. So far as can be determined, this is not so for Huntington's disease.  Even among the hereditary disorders, the origins are clearly different, since different genes are involved. For example, in Batten’s disease, a genetic loss of CLN3P enzymatic activity leads to intracellular proteolipid accumulation and thence to neuronal loss, many, e.g. neurosarcoidosis, are of unknown origin.
	The majority of these have no treatment at all, and of those that do, none or virtually none have been treated with agents such as are disclosed in this application. As an important example, ALS is a virtually untreatable disease with very few drugs approved by the FDA for the disease. Spinal Muscular Atrophy (SMA), which apparently kills more infants than any other genetic disease, arises when the SMN gene is deleted or mutationally inactivated, is untreatable. CWD and other transmissible spongiform encephalopathies are untreatable. The NCLs are all untreatable. Pretty much none of the leukodystrophies are considered to have a well-established pharmaceutical treatment; some are amenable to bone marrow transplantation, gene therapy or 
Alzheimer's Disease is an extraordinarily difficult disease to treat, and has been the subject of a vast amount of research, exceeded in recent years only by research into AIDS and cancer. The channel hypothesis of Alzheimer's disease proposes that the beta-amyloid peptides which accumulate in plaques in the brain actually damage and/or kill neurons by forming ion channels. An abnormal phosphorylation of tau proteins is being investigated as one of the important events in the process leading to their aggregation.  There appears to be a specific alteration of a p53-mediated intracellular pathway involved in sensing and repairing DNA damage in peripheral cells, and the role of neuronal apoptosis is under investigation. But even as of 2007, there are great unknowns relating to the links between amyloid-ß and tau, to the mechanisms that determine the selective vulnerability of defined neuronal and glial populations, and to the molecular species that cause nerve cell degeneration. Many kinds of therapies have been investigated in the past, including Hydergine-LC (actually approved by the FDA for Alzheimer's Disease, but later determined to make the disease worse), Cu/Zn chelators (or Cu and Zn homeostasis regulators), endothelin B receptor agonists, [Symbol font/0x61]-TNF 3-receptor antagonists, NSAIDs (including NO-NSAIDs and COX-2 Inhibitors),  and CB1 and CB2 cannabinoid receptor agonists.   It is or course entirely possible that one or more of these will eventually be made to work. However, as can be seen by the many, many categories of drugs which never panned out, so simply being the subject of active investigation is no indication that enablement is present at that 
Parkinson’s Disease is a neurodegenerative disorder which, like most neurodegenerative disorders, has been highly resistant to pharmaceutical treatment. The disease is characterized primarily by the degeneration and death of dopamine-producing cells in the substantia nigra, located in the midbrain, along with the presence of cytoplasmic protein inclusions called Lewy bodies.  However, PD is recognized as a very extensive pathology that covers many neurotransmitter systems as well as the autonomic nervous system. Non-dopamine symptoms include bowel and bladder problems, attacks of low blood pressure, falling, “freezing,” sleep disorders, pain, depression, speech difficulties, and dementia. PD is widely considered to be a cluster of related disorders.  The majority of cases of PD are deemed sporadic, but there are also familial forms of PD. This death in the substantia nigra is of unknown origin (idiopathic), and cannot itself be stopped. Current drug regimens for Parkinson’s disease are aimed instead at symptomatic relief, primarily through a dopaminergic effect. This includes dopamine replacement therapy (L-dopa), COMT inhibitors (which facilitate the conversion of L-Dopa to dopamine itself), Amantadine (which appears to increase dopamine synthesis in the remaining cells), dopamine agonists (which mimic dopamine) or MAO B inhibitors (e.g. Selegeline which reduces or delays the breakdown of dopamine). These do not actually treat the disease itself, but instead seek to boost the amount of dopamine available by various mechanisms. At the time of filing, and indeed at present, no drug has been scientifically demonstrated to treat the disease itself, 
They can arise from assorted toxic neuropathies, such as from lead and other heavy metal poisoning. Others arise from metabolic neuropathies, such as the Mitochondrial Encephalomyopathies. Some dementias arise from neurodegenerative disorders, such as Huntington disease, Alzheimer's Disease, and others arise from structural causes, e.g. Chronic communicating hydrocephalus (also called normal pressure hydrocephalus). Still others can arise from infectious agents, e.g. AIDS dementia from the HIV virus. Metabolic, nutritional and endocrine disorders such as Wilson's disease, hepatic cirrhosis, cyanocobalamine (vitamin B12) deficiency, thyroid, parathyroid and adrenal endocrinopathies all have been associated with dementia syndromes. Some cognitive disorders arise from trauma to the brain, such as concussion, electroshock treatment and surgery. Stroke, severe psychological trauma, genetic disorders, and alcoholism, is responsible for many kinds of cognitive impairments. Thus, treatment if it exists at all, tends to go to the underlying disorder. For many of these, however, the original is completely unknown. Mental retardation arises from genetic conditions such as Down syndrome, Klinefelter syndrome, Fragile X syndrome, Neurofibromatosis, Hypothyroidism congenital, Williams syndrome, Phenylketonuria, Prader-Willi syndrome, Phelan-McDermid syndrome, Mowat-Wilson syndrome, and and phenylketonuria (PKU). Other causes include problems during pregnancy (including fetal alcohol syndrome and rubella), problems at birth (e.g. not getting enough oxygen), diseases like whooping cough, measles, or meningitis, 
Treatment of the toxic neuropathies begins with removal of the toxin, but whether the damage which has already occurred can be ameliorated depends greatly on the circumstances, and in some cases, very little can be offered. 		    
The metabolic neuropathies so commonly arise from genetic disorders which cannot be reversed, although in some cases, partial relief of symptoms is available. 
		In the majority of cases, there are currently no pharmaceutical treatments for peripheral nerve disorders themselves, only supportive treatments directed at the symptoms.
		In summary, vast numbers of neuromuscular disorders have no pharmacological treatment at all, and of those that do, none or virtually none have been treated with such inhibitors as are disclosed here.  Some of the most devastating neurological diseases, such as ALS have no pharmaceutical treatments at all.

(G) The quantity of experimentation needed: Especially in view of points A, D and F, this is expected to be great. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624